—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about October 21, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of fhe evidence. The evidence warranted the inference that appellant knew that the property in question was stolen and not merely the subject of a dispute as to its ownership. Although appellant was not present for the actual theft, the evidence established that appellant received a stolen watch from another juvenile, while the complainant was still screaming for its "return, and then fled the scene with the other juvenile. Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.